Case: 14-40468      Document: 00512979499         Page: 1    Date Filed: 03/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40468
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-566-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Miguel Angel Navarro appeals his convictions for one count of conspiracy
to commit hostage taking and one count of hostage taking for which he was
sentenced to 408 months of imprisonment and a lifetime of supervised release
on each count, to run concurrently.             He contends that the prosecutor’s
comments during closing argument improperly shifted the burden of proof to
him.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40468    Document: 00512979499      Page: 2    Date Filed: 03/24/2015


                                  No. 14-40468

      Review is for plain error since Navarro did not object in the district court.
See United States v. Virgen-Moreno, 265 F.3d 276, 292 (5th Cir. 2001). During
closing argument, the prosecutor commented that defense counsel had not
asked any questions of the victim’s brother, and, therefore, his testimony
regarding Navarro’s motive for committing the kidnapping was unchallenged.
These comments did not impermissibly shift the burden of proof to Navarro
because they were responsive to defense counsel’s closing argument that there
was another motive for the kidnapping. See id. Even if the prosecutor’s
comments constitute error, they do not constitute plain error. See Puckett v.
United States, 556 U.S. 129, 135 (2009). Finally, the prosecutor’s comments
did not affect Navarro’s substantial rights or “the fairness, integrity or public
reputation of judicial proceedings.” Id. (internal quotation marks and citation
omitted). The prosecutor did not state that Navarro had an obligation to cross-
examine any witness or present evidence, and several witnesses implicated
Navarro in the kidnapping. See Virgen-Moreno, 265 F.3d at 292-93.
      The judgment of the district court is AFFIRMED.




                                        2